     Case:14-01519-MCF13 Doc#:109 Filed:08/20/19 Entered:08/20/19 08:58:10                                Desc:
                      Motion To Dismiss-Denied (Rep) Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:
                                                            Case No. 14−01519 MCF
LOURDES MILAGROS JIMENEZ CLAUDIO
aka LOURDES M JIMENEZ CLAUDIO, dba
LOURDES NAIL'S                                              Chapter 13


xxx−xx−8382
                                                            FILED & ENTERED ON 8/20/19

                        Debtor(s)



                                                       ORDER

Upon debtor's (s') reply (see docket entry #108), the motion to dismiss filed by Trustee (docket entry #104) is hereby
denied.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Tuesday, August 20, 2019 .
